DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on April 22, 2021.
Claims 1-3, 5-8 and 11-12 have been amended. Claim 4 has been canceled. Claims 13-15 have been newly added.
Claims 1-3 and 5-15 have been examined. Claims 1-3 and 5-15 (Renumbered to claims 1-14) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The claim interpretation of claims 1-2, 4 and 11-12 under 35 U.S.C. 112(f) he disclosure is withdrawn in view of applicant’s amendments.
The rejection of claims 1-12 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments. 
Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 11-12 (Renumbered to claims 1, 11 and 13) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in In claims 1 and 11-12:
“wherein the processor continues to display the software in the second list, in a case where the software included in the second list is no longer newly provided, and the processor does not display the software in the first list or displays a fact that it is not allowed to install the software, in a case where the software included in the first list is no longer newly provided,  	wherein the predetermined process is a process of updating the installed software displayed in the second list,  	the processor is configured to, in a case where the processor receives an instruction to update one piece of software which is displayed in the second list and is no longer newly provided, perform a process of installing different software which succeeds the one piece of software and is newly provided on the target device.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1 and 11-12. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Fukasawa et al. (US Pub. No. 2017/0160995)

   	Goldman (US Pub. No. 2009/0037835)  	Goldman set forth a method of managing an application execution environment comprising a cross-platform application program interface to provide services to applications that run in the application execution environment, the one or more methods including: maintaining associations between the applications and different versions of the application execution environment installed on a computer, where the associations indicate in which of the different versions of the application execution environment the applications run; and managing the different versions of the application execution 
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192